DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the last line of claim 1, after “whereby the surface friction of the hydrophobic surface is increased or decreased”, add the words “where the ion impact source includes at least one of the following: an electrospray ionization, an electron impact ionization, and a MALDI”.
Cancel claim 10.
 In the last line of claim 11, after “whereby the surface friction of the hydrophobic surface is increased or decreased”, add the words “where the ion impact source includes at least one of the following: an electrospray ionization, an electron impact ionization, and a MALDI”.
Cancel claim 16.
Authorization for this examiner’s amendment was given in an interview with Gerald Haynes on 18 May 2021.
Allowable Subject Matter
Claims 1-6, 11-15 and 17-20 are allowed.
the prior art does not disclose or make obvious a system which uses a non-plasma ion cloud to increase the friction of a hydrophobic substrate by passing electrical power through ions to form and/or increase the density of an ion cloud and introducing a carrier gas to the ion cloud.   
In the prior art, Hsieh (US 20180187310 A1) teaches adjusting the hydrophobicity of a surface through direct exposure to a plasma, but not ion roughening of a hydrophobic surface using a different type of ion source with the addition of an inert carrier gas to increase the ion cloud density.  Colpo (US 20090294404 A1) teaches controlling surface wettability through plasma etching, but not the ion source of the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881